ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                             November 27,2007



The Honorable Geoffrey I. Barr                           Opinion No. GA-0582
Comal County Criminal District Attorney
150 North Seguin Avenue, Suite 307                       Re: Whether a county judge may issue a single
New Braunfels, Texas 78130                               mass gathering permit for multiple events
                                                         (RQ-0592-GA)

Dear Mr. Barr:

        You ask whether a county judge may issue a single mass gathering permit for multiple
events.!

        Chapter 751 of the Health and Safety Code (the "Act") defines a mass gathering as one

                 (A) that is held outside the limits of a municipality;

                 (B) that attracts or is expected to attract:

                        (i)   more than 2,500 persons; or

                      (ii) more than 500 persons, if 51 percent or more of those
                 persons may reasonably be expected to be younger than 21 years of
                 age and it is planned or may reasonably be expected that alcoholic
                 beverages will be sold, served, or consumed at or around the
                 gathering; and

                 (C)    at which the persons will remain:

                        (i)   for more than five continuous hours; or

                       (ii) for any amount of time during the period beginning at 10
                 p.m. and ending at 4 a.m.

TEX. HEALTH & SAFETY CODE ANN. § 751.002(1) (Vernon Supp. 2007). The Act provides that "[a]
person may not promote a mass gathering without a permit issued under this chapter." Id. § 751.003


         1Letter from HonorabIe Geoffrey I. Barr, Comal County Criminal District Attorney, to Honorable Greg Abbott,

Attorney General of Texas (June 19, 2007) (on file with the Opinion Committee, also available at
http://www.oag.state.tx.us) [hereinafter Request Letter].
The Honorable Geoffrey I. Barr - Page 2                   (GA-0582)




(Vernon 2003). Your question is whether the permit referenced in the Act may be granted for one
event only or, on the other hand, whether the permit may be issued to cover a series of subsequent
"similar events." Request Letter, supra note 1, at 5.

         When construing a statute, one's primary objective is to ascertain and give effect to the'
Legislature's intent. City o/Houston v. Jackson, 192 S.W.3d 764,770 (Tex. 2006). To determine
that intent, we look to the plain and common meaning ofthe words of a particular statute. Id. When
the statutory language is unambiguous, we must construe the statute as written. Id. Moreover, we
are admonished that "[w]ords and phrases shall be read in context and construed according to the
rules of grammar and common usage." TEX. GOV'T CODE ANN. § 311.011(b) (Vernon 2005). In
addition, "[i]n enacting a statute, it is presumed that: ... the entire statute is intended to be
effective." Id. § 311.021(2).2

         The following quoted language from the Act contains numerous instances, when read in
context and within the statutory whole, that point to a single event, and thus reveals a legislative
intent to require a separate permit for each separate mass gathering. For example, the Act requires
that, "[a]t least 45 days before the date on which a mass gathering will be held," a promoter must
file a detailed application "with the county judge of the county in which the mass gathering will be
held." TEX. HEALTH & SAFETY CODE ANN. § 751.004(a) (Vernon 2003) (emphasis added). The
county health authority, the county fire marshal, and the sheriff are directed to inquire into and
investigate "preparations for tfzemass gathering." Id. § 751.005(a)-(d) (emphasis added). Other
portions of the Act consistently use the singular articles "a" and "the" to modify the term mass
gathering. See, e.g., id. §§ 751.007(b)(3) ("the location selected for the mass gathering"), 751.012
(county officials permitted to inspect "a" mass gathering while event is occurring).

       Furthermore, the Act, when read as a whole and in context, suggests that the Legislature was
primarily concerned with ensuring the health and safety of the attendees of a mass gathering. The
county judge, for example, may deny a permit for a variety of reasons, if, among other things:

                          (2) the promoter's financial backing is insufficient to ensure
                  that the mass gathering will be conducted in the manner stated in the
                  application;




                         (4) the promoter has not made adequate preparations to limit
                  the number of persons attending the mass gathering or to provide
                  adequate supervision for minors attending the mass gathering;




          2Although another rule of statutory construction provides that "[t]he singular includes the plural and the plural
includes the singular," a court would likely find that the overall context of the Act, when considered together with the
rules of grammar and common usage, overcomes the singular-plural rule. See TEX. GOV'T CODE ANN. § 311.012(b)
(Vernon 2005).
The Honorable Geoffrey I. Barr - Page 3        (GA-0582)




                      (6) the preparations for the mass gathering do not ensure
               that minimum standards of sanitation and health will be maintained;
               [or]

                       (7) the preparations for the mass gathering do not ensure
               that the mass gathering will be conducted in an orderly manner and
               that the physical safety of persons attending will be protected.

Id. § 751.007(b)(2), (4), (6)-(7). Satisfaction of these concerns, in the context of current
circumstances, is best achieved when the county judge is required to .examine each particular
proposed event on an individual basis. Finally, nothing in chapter 751 expressly authorizes a single
permit for multiple events. Neither does it seem reasonable, after reading the Act as a whole and in
context, to infer such authorization from the language of chapter 751.

       The statutory requirements for obtaining a permit make clear that the Legislature did not
contemplate the issuance of a single document to cover more than one event. We conclude that a
county judge may not issue a single mass gathering permit for multiple events.
The Honorable Geoffrey I. Barr - Page 4      (GA-0582)



                                    SUMMARY

                     A county judge may not issue a single mass gathering permit
              for multiple events.




KENT C. SULLIVAN
First Assistant Attorney General

ANDREW WEBER
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee